                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-452-1-FL


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )
                                          )
                                          )
LEONID ISAAKOVICH TEYF,                   )

                                      Order to Seal

      Upon motion of the United States, it is hereby ORDERED, for good cause shown

based on the facts and reasons stated in the motion, that the Motion and Memorandum

filed at D.E. 104 in the above-captioned matter be sealed until such time as requested to be

unsealed by the United States Attorney and the court orders it unsealed unsealed.

      It is FURTHER ORDERED that the Clerk of Court make available to the parties

filed copies of the same.

                            This, the 25th day of January, 2019.



                                          _________________________________
                                          LOUSIE W. FLANAGAN
                                          United States District Judge
